Citation Nr: 0920834	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of both hips (bilateral hip disability), to include 
as secondary to service-connected left ankle arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (lumbosacral spine 
disability), to include as secondary to service-connected 
left ankle arthritis.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
bilateral hip and lumbosacral spine disabilities and denied a 
total rating based on individual unemployability.  

A hearing at the RO before the undersigned was conducted in 
June 2008.  The Board remanded the claim in August 2008 for 
further development and consideration. 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's bilateral hip disability did not manifest in 
service, and arthritis did not manifest within one year of 
separation from service; is not etiologically related to any 
in-service injury; and is not etiologically related to 
service-connected left ankle arthritis.

2.  The preponderance of the evidence demonstrates that the 
Veteran's lumbosacral spine disability did not manifest in 
service nor was arthritis manifest within one year of 
separation from service; is not etiologically related to any 
in-service injury; and is not etiologically related to 
service-connected left ankle arthritis.

3.  The Veteran's only service-connected disability, left 
ankle arthritis, has been rated as 10 percent disabling.

4.  The evidence does not show that the Veteran's service-
connected disability is of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disability was not incurred 
in active service, arthritis may not be presumed to have been 
incurred in such service, and bilateral hip disability was 
not caused or aggravated by the service-connected left ankle 
disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The Veteran's lumbosacral spine disability was not 
incurred in active service, arthritis may not be presumed to 
have been incurred in such service, and lumbosacral spine 
disability was not caused or aggravated by the service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Service Connection Claims 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and he has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  If arthritis is not diagnosed 
during service, but is present to a compensable degree within 
one year following separation from service, service 
connection is warranted on a presumptive basis.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.  Secondary service 
connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is in receipt of service connection for a 
service-connected left ankle disability, rated 10 percent 
disabling.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The Veteran's service treatment records note that, on July 
22, 1967, the Veteran sprained his left ankle.  On July 25, 
1967, it was noted that the ankle was healing well.  The 
Veteran's medical examination pursuant to separation from 
service in December 1967 was negative for any musculoskeletal 
complaints or findings.

In a January 1999 letter, Alfred C. Pietrangelo, M.D., stated 
that the Veteran had been his patient from 1968 to 1996, he 
does not have access to the Veteran's medical records, and 
his statement is based on his memory.  He stated that the 
Veteran had frequently noted that a left ankle injury 
progressed to cause hip and back problems.  He stated that 
the Veteran developed arthritis much earlier than would be 
expected with normal aging.  The physician also stated that, 
"in all probability" his pathological changes in his back 
and hips are related to his left ankle injury.  In letters 
received in September 2006 and June 2008, Dr. Pietrangelo 
stated that the Veteran's hip and back problems are due to 
his inservice ankle injury.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits effective 
April 2002, due to back disorders.  

An initial private chiropractic examination/evaluation report 
dated in October 2005 is of record.  The Veteran stated that 
his low back disability began in service when he jumped off a 
truck, landed in a hole, severely sprained his ankle, and 
immediately began to experience pain down his leg.  

The Veteran underwent laminectomy of L3-L4 and L4-L5 and 
right total hip replacement in 2006.  

In a statement dated in March 2006, the Veteran stated that 
he sustained a left ankle sprain in service in 1967 and, 
later that year, he would get a pain down his right leg.  The 
next year, when he was separated from service, he saw an 
orthopedist, and was told he had a torn disc.  

A VA joints examination was conducted in May 2007.  The 
Veteran's claims file was reviewed.  After obtaining the 
Veteran's history and conducting an examination, the examiner 
stated that the Veteran's current hip and back conditions are 
degenerative changes which were most likely caused by 
obesity, his occupation (hair stylist for 40 years), and 
aging.  The examiner concluded that it was less likely as not 
that the Veteran's service-connected left ankle disability 
caused the hip and back conditions.  

In a June 2007 statement, the Veteran stated the he tore a 
disk in his back when he sustained his inservice injury but 
that military personal failed to properly diagnose the 
condition.  He also stated that after his discharge, he had 
sharp pain from his ankle to his leg and private physicians 
informed him that he had a torn disc.  He later developed 
arthritis in his left ankle which essentially resulted in 
altered biomechanics which eventually caused his severe hip 
and low back conditions.  

In a January 2008 letter, Glenn G. Gabisan, M.D., stated that 
the Veteran sustained a severe left foot strain in service in 
1967 and has had chronic pain which has become progressively 
worse.  The private physician opined that the Veteran's 
severe left foot and ankle sprain in 1967 led to degenerative 
arthritis which causes pain with walking and an altered gait.  
He also stated that "[t]he injury and subsequent arthritis 
to his left foot does not cause the arthritis at the left hip 
or lumbar spine but may exacerbate left hip and lumbar pain 
from an altered gait caused by painful arthritis at the left 
foot."  

At his hearing in June 2008, the Veteran stated that he did 
not complain of any back problems at the time he injured his 
left ankle in service.  See hearing transcript (T.) at 9.  
However, he stated that he started getting shooting pains 
down his leg shortly after separation from service and sought 
treatment from a private orthopedist who is deceased and from 
a general practitioner, Dr. Pietrangelo.  T. at 11.   

In an October 2008 statement, the VA examiner who conducted 
the May 2007 examination stated that the Veteran's gait was 
normal at the time of the examination.  In a November 2008 
statement, that same VA examiner again reviewed the Veteran's 
claims file, and opined that the Veteran's bilateral hip and 
lumbosacral spine disability are neither attributable to an 
inservice injury nor secondary to his service-connected left 
ankle disability.  The examiner again stated the conditions 
are degenerative and most likely caused by aging and obesity.  

In a letter dated in April 2009, Eugenia T. Babiak, M.D., a 
specialist in pulmonary diseases and internal medicine, 
stated that she has been treating the Veteran since October 
2008.  She stated she reviewed the Veteran's past history and 
information from previous physicians, and opined that it was 
as least as likely as not that the Veteran's hip, spine and 
ankle conditions are the result of an inservice injury in 
1967 when the Veteran injured his ankle and tore a disc in 
his low back.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  A medical report is not 
credible when it relied on a veteran's statement which the 
Board finds not credible.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

The Veteran has advanced multiple theories of entitlement to 
service connection for bilateral hip disability and 
lumbosacral spine disability.  

Regarding entitlement to service connection on a direct 
basis, little probative value is attached to the opinion of 
Dr. Babiak that the inservice injury in 1967 caused hip and 
low back problems.  While Dr. Babiak states she reviewed the 
history and information from previous doctors, the earliest 
history and information to be reviewed was the 1999 statement 
from Dr. Pietrangelo, provided some 30 years post-service and 
based solely on Dr. Pietrangelo's memory as he no longer had 
access to his records.  Most importantly, every private 
medical opinion in the file has been based on the history 
given by the Veteran; which history has varied throughout the 
years.  The Veteran has offered multiple histories regarding 
the inservice incident, that he had immediate leg pain; that 
his leg pain started later that year in service; and that his 
leg pain started after separation from service.  

Significantly, Dr. Babiak's opinion appears to be largely 
based on her understanding that the Veteran tore a disc in 
his back in 1967 while performing active service.  In fact, 
the in-service treatment records and discharge examination 
reports are negative for any findings or complaints of a torn 
disc or leg pain, and  
 Dr. Pietrangelo, who states that he treated the Veteran 
shortly after separation from service, does not mention any 
complaint or finding of any in-service back or hip injury.  

Dr. Gabisan stated that the inservice injury did not cause 
the Veteran's left hip and lumbar spine arthritis.  

The VA examiner, the only physician to have reviewed the 
Veteran's claims file, stated that the Veteran's current hip 
and back conditions are degenerative changes which were most 
likely caused by obesity, his occupation (hair stylist) and 
aging.  

The evidence demonstrates that the disabilities at issue were 
not diagnosed in service or within one year of separation 
from service.  For service connection to be established by 
continuity of symptomatology there must be competent evidence 
that relates a current condition to that symptomatology.  See 
Savage, 10 Vet. App. at 495-98 (1997).  A VA medical 
professional has reviewed the claims file and opined that the 
disabilities at issue are not due to any incident of service.

Regarding entitlement to service connection based on 
secondary service connection, the Board attaches more 
probative value to the VA examiner's opinion that the 
Veteran's service-service left ankle disability did not cause 
conditions at issue, as it is well reasoned, detailed, 
consistent with absence of any inservice treatment for the 
conditions, and included review of the claims file.  
Significantly, the VA examiner noted that the Veteran's gait 
was normal on examination in 2008.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Dr. Pietrangelo's opinion to the contrary is 
not based on any existing record of examination but, rather, 
is based solely on his memory of treatment starting with an 
initial examination of the Veteran he administered over 30 
years prior to rendering his opinion.  In addition, Dr. 
Gabisan stated that the Veteran's subsequent left foot 
arthritis did not cause the Veteran's left hip and lumbar 
spine arthritis.  

Regarding entitlement to service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability, Dr. Gabisan opined that the 
left ankle injury and subsequent arthritis "may exacerbate 
left hip and lumbar pain from an altered gait caused by 
painful arthritis at the left foot."  The term "may" is 
too speculative to form a basis to establish service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board attaches greater probative value to the VA 
examiner's opinion that the Veteran's conditions are not 
attributable to the service-connected left ankle disability.  

The Veteran and his wife genuinely believe that the Veteran's 
bilateral hip disability and lumbosacral spine disability 
were incurred in service and/or caused or aggravated by his 
service-connected left ankle disability.  They are competent 
to comment on his symptoms.  However, as laypersons, lacking 
in medical training and expertise, they cannot provide a 
competent opinion on a matter as complex as the etiology of 
his bilateral hip and lumbosacral spine disabilities and 
their views are of no probative value.  And, even if their 
opinions were entitled to be accorded some probative value, 
they are far outweighed by the detailed opinion provided by 
the VA physician who reviewed the Veteran's claims file and 
provided sound medical reasons for his opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

B.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board 
must determine if there are circumstances, apart from non- 
service-connected disabilities or age, that place this 
Veteran in a different position than other veterans with a 
similar disability rating.  See 38 C.F.R. § 4.16(a).  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Factors to be 
considered are the Veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

The Veteran's bilateral hip and lumbosacral spine 
disabilities preclude employment, and the SSA has already 
found him to be unemployable due to these disabilities.  
However, the Veteran is not a medical professional and is not 
competent to offer an opinion as to the etiology of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  The Board has already denied service connection 
for these disabilities in this decision.  

The Veteran is currently rated as 10 percent disabled for 
left ankle disability.  At 10 percent, the Veteran's combined 
disability rating does not meet the scheduler criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  The Veteran's left ankle disability alone 
is not of such severity as to preclude him from engaging in 
substantially gainful employment consistent with his 
education and occupational background as a hair stylist.  See 
38 C.F.R. §§ 3.340,3.341, 4.16(b).  During the course of this 
appeal, the Veteran's service-connected left ankle disability 
has demonstrated mild symptomatology.  For example, on VA 
spine examination in August 2006, motor strength of the left 
ankle was 5/5 in all planes, plantar flexion was 0 to 45 
degrees, dorsiflexion was 0 to 15 degrees, with pain, and 
eversion and inversion were normal.  Left ankle range of 
motion was the same as the right.  The examiner reported no 
functional limitation due to pain.  On VA joints examination 
in May 2007, the examiner noted that left ankle dorsiflexion 
was 10 degrees less than the right ankle.  Again, there was 
no evidence of functional limitation due to pain.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and TDIU is not warranted.  







ORDER

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for lumbosacral spine 
disability is denied.  

Entitlement to TDIU is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


